DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the first end" of the housing in line 2.  There is insufficient antecedent basis for this limitation in the claim.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

________________________________________________________________
Claims 1, 3 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over ROSSO et al. (US 2009/0211185) in view of MARTIN et al. (US 5,676,793).
With respect to claim 1, ROSSO et al. discloses a taping tool (Abstract) comprising a housing, 12, (Paragraph [0020]) a gate (e.g., blade), 94, disposed at a bottom of the housing (Paragraphs [0027] and [0028]; Figures 1 and 2b). The blade having a first end defining a first tool and a second end defining a second tool (e.g., opposed serrated side represent the two tools (Figure 6; Paragraph [0028]). The blade is retained by the housing such that one of the first or second tool projects from the housing into an opening (Figure 1; Paragraphs [0029]-[0030]). 
ROSSO et al. does not explicitly disclose a spool at another end of the housing. MARTIN et al. discloses that the housing includes a spool, 29 (Figures 13 and 14) at another end of the housing so that a roll of tape can be held (Column 5, lines 15-60). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to incorporate a spool at the other end of the housing of ROSSO et al., as taught by MARTIN et al. so that a roll of tape can be held. 
The gates are capable of cutting the tape merely by using the edges thereof as a point to initiate tearing of the tape. 
With respect to claim 3, ROSSO et al. discloses that the second tool is a serrated blade (Figure 6). 
With respect to claim 8, ROSSO et al. shows that the first and second tools are necessarily at an angle with respect to each other (Figure 6). 


__________________________________________________________________________
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROSSO et al. (US 2009/0211185) in view of MARTIN et al. (US 5,676,793) as applied to claims 1, 3 and 8  above, and further in view of SMYTHE (US 2009/0176025).
With respect to claim 2, modified ROSSO et al. does not explicitly disclose that the first cutting tool is a straight blade. SMYTHE discloses that one tool includes non-serrated edges while another comprises serrated edges (Figures 4A and 4B; Paragraph [0018]) to control the outflow of mud with the serrations. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the second cutting tool with a serrated blade and a tool comprising a straight bladed portions, at least on the same tool of modified ROSSO et al., as taught by SMYTHE so that each gate can be used at the dispensation end or the containing end of the housing. By having the gate with both a straight bladed section and a serrated section on the opposing side of the gate, the user does not have to buy dedicated gates and instead can use any gate available to serve at either the dispensation side or retaining side of the housing. 

_____________________________________________________________________________
Claims 4, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROSSO et al. (US 2009/0211185) in view of MARTIN et al. (US 5,676,793) as applied to claims 1, 3 and 8 above, and further in view of BENNETT (US 3,496,909).
With respect to claims 4 and 5, modified ROSSO et al. does not explicitly disclose that the blade includes a first aperture adjacent the first and a second aperture adjacent the second end. BENNETT discloses that the blade, 28, includes elongated slots at adjacent the first and second ends (Figure 2; Column 2, lines 25-40) so that it can be vertically adjusted when attached to the housing via the slots. 
It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide elongated slots adjacent both the first and second ends of the blades of modified ROSSO et al., as taught by BENNETT so that the blade can be vertically adjustable. 
With respect to claim 7, ROSSO et al. discloses that the tool comprises a fastener for coupling the blade to the housing, the fastener including a knob, 116 (Paragraph [0030]; Figure 2b). 

_____________________________________________________________________________
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROSSO et al. (US 2009/0211185) in view of MARTIN et al. (US 5,676,793) as applied to claims 1, 3 and 8 above, and further in view of OWENS et al. (US 2013/0192765).
With respect to claim 6, 
OWENS et al. discloses that the base 110 of an adaptor includes an aperture adapted to receive a fastener, such as a screw or bolt (Paragraph [0039] and [0040]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to adapt the apertures of modified ROSSO et al. to accept screws, as taught by OWENS et al. for at least the purpose of removing the need for a nut and the possibility of losing said nut. By threading the apertures in the blades of modified ROSSO et al., so as to accept the screws without additional fasteners, the user no longer needs to keep track of the nut when removing the blade, and the manufacture of the taping tool can be done with fewer parts. 


___________________________________________________________________
Claims 9, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 2009/0094936) in view of GUNN (US 2003/0066611).
With respect to claim 9, BROWN discloses a drywall taping tool (Abstract) comprising a housing, 100, being substantially rectangular and including a bottom outer wall (Paragraph [0029])
Given that the housing forms a substantially rectangular structure, the bottom and top walls are generally parallel and planar, while the side walls are generally parallel, planar and perpendicular to the top and bottom walls. 
BROWN further discloses a rod, 110, for holding a roll of tape (Paragraphs [0032], [0033]) at one end of the housing and a handle, 126, disposed on the top wall opposite the bottom wall and implicitly having a longitudinal axis (Figures 1-4; Paragraph [0040]). The handle is implicitly at an angle relative to the base (Figure 4). 
BROWN does not explicitly disclose that the rod is a spool. GUNN discloses that the tape is held on a spool (Paragraphs [0028] and [0031]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the housing of BROWN with a spool to hold the roll of tape, as taught by GUNN, so that the roll of tape can rotate more freely without the added friction of having a fixed rod holding the tape. 
With respect to claims 12 and 13, BROWN discloses that the handle provides a convenient method for carrying the drywall tool (Paragraph [0040]). The handle implicitly defines a grip area between the handle and housing for a user’s fingers when holding the handle ((Figure 4). 
[AltContent: textbox (Grip are for user’s fingers)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    797
    425
    media_image1.png
    Greyscale



____________________________________________________________________________
Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 2009/0094936) in view of GUNN (US 2003/0066611) as applied to claims 9, 12 and 13 above, and further in view of PYATT et al. (US 2007/0056133).
With respect to claims 10 and 11, modified BROWN does not explicitly disclose the angle between the handle and base plane. 
PYATT et al. discloses that the longitudinal axis of the handle can be positioned at an angle relative to the plane of the plate (Paragraph [0032]) and is adjustable  so that the angle at which the grip is positioned with respect to the plate can be fixed at a desired angle (Paragraph [0035] and [0038]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide and adjustment device between the handle and tool of modified BROWN, as taught by PYATT et al. so that the user can set the desired angle of the handle relative to the base plane for the desired handling characteristics. 
The courts have generally held that a prima facie case of obviousness exists where the claimed range and prior art range do not overlap but are close. See, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) MPEP 2144.05, I.
The courts have generally held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See, In re Aller
In the instant case, the handle of modified BROWN appears to be about parallel with the base plane (Figure 4). The teachings of PYATT et al. incorporate a selectably adjustable angle between the handle and base plane of modified BROWN. Thus, the combination of BROWN and PYATT et al. would appear to include a scope of an angle from about parallel with the base plane and up to and beyond 14 degrees.  It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to vary the angle between the longitudinal axis of the handle and base plane of modified BROWN through the workable ranges of between 6 and 14 degrees, and including 10 degrees, so that the user can position the handle at the desired angle for ergonomic purposes while working or transporting the tool. 

__________________________________________________________________________
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 2009/0094936) in view of GUNN (US 2003/0066611) as applied to claims 9, 12 and 13 above, and further in view of DAVY, JR (US 4,202,288).
With respect to claim 14, modified BROWN does not explicitly disclose that the taping tool defines a center of gravity located between a first end and a second end of the handle in a direction extending between the first end and second end of the housing. 
DAVY, JR discloses that the handle is close to the vertical center of gravity of the apparatus to facilitate carrying (Column 5, lines 1-10). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the vertical center of gravity of modified BROWN near, or directly in the center of the length of the handle, as taught by DAVY, JR so as to facilitate handling. 
With the vertical center of gravity placed directly in the middle of the handle both between the first and second ends of the handle, as well as in the middle between the sides thereof, the handling of the tool can be balanced right in the center of the user’s hand when holding the tool. 

____________________________________________________________________
Claim 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over BROWN (US 2009/0094936) in view of GUNN (US 2003/0066611) and DAVY, JR (US 4,202,288).
With respect to claim 15, BROWN discloses a drywall taping tool (Abstract) comprising a housing, 100, being substantially rectangular and including a bottom outer wall (Paragraph [0029]) and having a first end and a second end (Figure 4). 
Given that the housing forms a substantially rectangular structure, the outer bottom and outer top walls are generally parallel and planar, while the side walls are generally parallel, planar and perpendicular to the top and bottom walls. 
BROWN further discloses a rod, 110, for holding a roll of tape (Paragraphs [0032], [0033]) at one end of the housing and a handle, 126, disposed on the outer top wall opposite the bottom wall and implicitly having a longitudinal axis (Figures 1-4; Paragraph [0040]). The handle is implicitly at an angle relative to the base (Figure 4). 
BROWN does not explicitly disclose that the rod is a spool. GUNN discloses that the tape is held on a spool (Paragraphs [0028] and [0031]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the housing of BROWN with a spool to hold the roll of tape, as taught by GUNN, so that 
BROWN discloses that the handle provides a convenient method for carrying the drywall tool (Paragraph [0040]). The handle implicitly defines a grip area between the handle and housing for a user’s fingers when holding the handle ((Figure 4). 
[AltContent: textbox (Grip are for user’s fingers)][AltContent: arrow][AltContent: oval]
    PNG
    media_image1.png
    797
    425
    media_image1.png
    Greyscale






BROWN does not explicitly disclose that the taping tool defines a center of gravity located between a first end and a second end of the handle, and housing, as well as the axis thereof being perpendicular to the base plane. 
DAVY, JR discloses that the handle is close to the vertical center of gravity of the apparatus to facilitate carrying (Column 5, lines 1-10). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention to provide the vertical center of gravity of modified BROWN near, or directly in the center of the length of the handle, as taught by DAVY, JR so as to facilitate handling. 
With the vertical center of gravity placed directly in the middle of the handle both between the first and second ends of the handle, and housing, as well as in the middle between the sides thereof, the handling of the tool can be balanced right in the center of the user’s hand when holding the tool. 
The vertical center of gravity is perpendicular to the horizontal base plane. 
With respect to claims 16 and 18, BROWN discloses that the tool includes a second strap handle, 128, (Paragraph [0040]; Figure 2). 
With respect to claim 17, see rejection of claim 15. With the vertical center of gravity placed directly in the middle of the handle both between the first and second ends of the handle, and housing, as well as in the middle between the sides thereof, the handling of the tool can be balanced right in the center of the user’s hand when holding the tool. 



Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not specify the positioning of the claimed axis of center of gravity and the claimed extensions of the first and second segments, per se. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548.  The examiner can normally be reached on 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX B EFTA/Primary Examiner, Art Unit 1745